Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Epstein on November 18, 2021.

The application has been amended as follows: 

Title:  “Wireless Power Transfer Using Parameters”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a power receiving comprising, inter alia, a mode controller circuit arranged to switch during a power transfer interval between two operational modes in response to a reliability measure of the synchronization.
 The closest prior art is Ettes (WO 2014/108785).  Ettes discloses a wireless power receiver with a synchronizer that synchronizes a local time reference to a repeating time frame.  Within the repeating time frame, Ettes splits each cycle into a power transfer interval and a communication interval.  Ettes does not disclose that the power transfer interval includes two operational modes or that there is any measure of reliability to the synchronization.  Claims 2-14 are allowable as they depend from claim 1.
Regarding claim 15, the claim recites method steps that correspond to apparatus claim 1.  Claim 15 is allowable for the same reasons as indicated above.  Claims 16-19 are allowable as they depend from claim 15.
Regarding claim 20, the claim recites a computer program stored on a non-transitory medium to execute the method of claim 15.  The claim is allowable for the same reasons as indicated for claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836